DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to Amendments and Remarks filed on 12 July 2021 as a response to the Non-Final Office Action issued 3 June 2021.  Claims 1-20 are pending and considered below.
Double Patenting
Applicant’s arguments, see Remarks, filed 12 July 2021, with respect to the Non-Statutory Double Patenting rejection of all pending claims with respect to previously issued U.S. Patent No. 10,546,352 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Wu et al. (20130226711) in view of Botchen (9,251,395) discloses an apparatus, method, and computer readable medium comprising:
	receiving a first image and a first tag identifying an item within the first image from a first client device associated with a first user of a social networking system; 
based on receiving the first image and the first tag, posting the first image to a social networking feed for a group, the social networking feed comprising a collection of images corresponding to the item; 

However, the combination of Wu in view of Botchen does not teach at least: 
receiving a second image and a second tag identifying the item within the second image from a second client device associated with a second user of the social networking system; 
based on receiving the second image and the second tag, posting the second image to the social networking feed for the group; and 
providing the first image and the second image to a follower client device associated with a follower of the social networking feed for the group.

Moreover, the missing claimed elements from the combination of Wu in view of Botchen are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Wu in view of Botchen because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for receiving a second image and a second tag identifying the item within the second image from a second client device associated with a second user of the social networking system; based on receiving the second image and the second tag, posting the second image to the social networking feed for the group; and providing the first image and the second image to a follower client device associated with a follower of the social networking feed for the group.  

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682